Exhibit 10.23
INCENTIVE AND NONQUALIFIED STOCK OPTION AGREEMENT
          THIS AGREEMENT, effective as of                     , 2010 by and
between FOREST CITY ENTERPRISES, INC., an Ohio corporation of Cleveland, Ohio,
(the “Company”) and {Employee Name}, an employee of the Company or a Subsidiary
(the “Grantee”). All capitalized terms have the meanings set forth in the Forest
City Enterprises, Inc. 1994 Stock Plan (As Amended and Restated as of June 19,
2008) (the “Plan”) unless otherwise specifically provided.
     WHEREAS, the Board of Directors is of the opinion that the interests of the
Company and its shareholders will be advanced by affording present and future
executives and key employees an opportunity to secure stock ownership in the
Company;
     WHEREAS, the execution of an Incentive and Nonqualified Stock Option
Agreement substantially in the form hereof has been authorized by a resolution
of the Committee duly adopted on                     , 2010; and
     NOW THEREFORE, pursuant to the Plan, and subject to the terms and
conditions thereof and the terms and conditions hereinafter set forth, the
Company hereby confirms to the Grantee, effective as of                     ,
2010 (the “Date of Grant”), the grant of Option Rights to purchase an aggregate
of                      Shares. With respect to                      Shares, the
Option Rights are intended to constitute an “incentive stock option” (the
“Incentive Stock Option Rights”) within the meaning of that term under
Section 422 of the Code, and this Agreement shall be construed in a manner that
will enable the Incentive Stock Option Rights to be so qualified, and with
respect to                      Shares, the Option Rights are intended to
constitute a nonqualified stock option (the “Nonqualified Option Rights”) and
shall not be treated as an “incentive stock option” within the meaning of
Section 422 of the Code.

1.   DEFINITIONS. All capitalized terms have the meanings set forth in the Plan
unless otherwise specifically provided. As used in this Agreement, the following
term has the following meaning:

     “Disability” means disability as defined in the Company’s Long Term
Disability Plan, as amended from time to time.

2.   OPTION PRICE. The Option Price with respect to the Shares covered by the
Option Rights shall be $                     per Share, the Market Value per
Share as of the close of business on the Date of Grant.   3.   OPTION PERIOD;
VESTING AND TIME OF EXERCISE OF OPTION RIGHTS. (a) The Option Rights shall
continue in effect for a period of 10 years from the Date of Grant, except as
such option period may be reduced as hereinafter provided in Section 6 of this
Agreement as a result of certain terminations of the employment of the Grantee.

  (b)   The Option Rights shall be exercisable cumulatively over the option
period only in accordance with the following terms, conditions and provisions:

 



--------------------------------------------------------------------------------



 



  (i)   Except as otherwise provided in the Plan or this Agreement, the Option
Rights shall not be exercisable prior to the second anniversary of the Date of
Grant, and upon such day the Option Rights shall automatically become vested and
exercisable with respect to 25% of the Option Rights. Thereafter, upon the third
anniversary of the Date of Grant, the Grantee may exercise an additional 25% up
to 50% of the Option Rights. Upon the fourth anniversary and thereafter until
the tenth anniversary of the Date of Grant, the Grantee may exercise an
additional 50% up to 100% of the Option Rights. Schedule I, attached hereto,
lists the number of Shares as to which the Grantee may exercise the Option
Rights upon the second, third and fourth through tenth anniversaries of the
ten-year option period.     (ii)   Except as hereinafter provided in Section 6
of this Agreement, no part of the Option Rights may be exercised unless the
Grantee is, at the date of such exercise, in the employ of the Company or a
Subsidiary, and shall have been continuously so employed since the Date of
Grant. Approved absence or leave from the Company, or a Subsidiary, shall not be
considered an interruption of employment for the purposes of this Agreement.

4.   METHOD OF EXERCISE. Shares may be purchased pursuant to this Agreement only
upon receipt by the Secretary of the Company of notice in writing from the
Grantee of his or her intention to purchase, specifying the number of Shares as
to which the Grantee desires to exercise the Option Rights, and said notice
shall be accompanied by the full amount of the Option Price in the form of:
cash, a certified or official bank check, a money order, a cashier’s check, or
in Shares that have been owned by the Grantee for at least six months prior to
the date of exercise and having a market value at the time of exercise equal to
the total Option Price of the Shares subject to such exercise. Such form of
written notice is attached hereto. In no event shall the Option Rights be
exercisable as to less than 25 Shares at any one time or all of the remaining
Shares then subject to the Option Rights, if less than 25.   5.   OPTION RIGHTS
CONFERS NO RIGHTS AS COMMON SHAREHOLDER. The Grantee shall not be entitled to
any privileges of ownership with respect to Shares subject to the Option Rights,
unless and until purchased and delivered upon the exercise of the Option Rights,
in whole or in part, and the Grantee becomes a shareholder of record with
respect to such delivered Shares. The Grantee shall not be considered a
shareholder of the Company with respect to any such Shares not so purchased and
delivered.   6.   TERMINATION OF OPTION RIGHTS. (a) In the event the employment
of the Grantee with the Company or a Subsidiary, shall terminate under any
circumstance other than those specified in Section 6(b), (c) or (d) below, all
rights to purchase Shares pursuant to the Option Rights (including rights to
purchase Shares thereunder which have accrued but which then remain unexercised)
shall forthwith cease and terminate.

 



--------------------------------------------------------------------------------



 



  (b)   In the event of the termination of the Grantee’s employment because of
Disability, the Option Rights may be exercised by the Grantee, to the extent he
or she was entitled to do so on the date of termination, but not later than ten
years from the Date of Grant.     (c)   If, with the consent of the Committee,
the Grantee’s employment shall terminate by reason of Retirement, the Option
Rights shall become immediately exercisable by the Grantee on the date of his or
her Retirement and shall remain exercisable until ten years from the Date of
Grant.     (d)   If the Grantee shall die during his or her employment with the
Company or a Subsidiary or during a period of Disability, the Option Rights
shall become immediately exercisable if the Grantee was otherwise Retirement
eligible and may be exercised by the legal representative of the Grantee, to the
extent the Grantee was entitled to exercise the Option Rights at the time of his
or her death for a one-year period from the date of death, but not later than
ten years from the Date of Grant.     (e)   To the extent that the Option Rights
shall not have been exercised within any applicable period specified in
Section 6(b), (c) or (d) above, all further rights to purchase Shares pursuant
to such Option Rights shall cease and terminate at the expiration of such
period.

7.   TRANSFERABILITY. (a) Except as provided in Section 7(b), the Option Rights
may not be transferred by the Grantee other than by will or the laws of descent
and distribution or pursuant to a domestic relations order. During the Grantee’s
lifetime, the Option Rights are exercisable only by the Grantee or, in the case
of the Grantee’s legal incapacity, only by his or her guardian or legal
representative, provided, however, that if so determined by the Committee, the
Grantee may, in a manner designated by the Committee, designate a beneficiary to
exercise the rights of the Grantee under the Option Rights upon the death of the
Grantee. Absent such a designation, in a case of death, the Option Rights shall
be exercisable by the executor, administrator or legal representative of the
deceased Grantee.

  (b)   The Nonqualified Option Rights only may be transferable by the Grantee,
without payment of consideration therefor by the transferee, only to any one or
more members of the Grantee’s immediate family; provided, however, that (i) no
such transfer shall be effective unless reasonable prior notice thereof is
delivered to the Company and such transfer is thereafter effected in accordance
with any terms and conditions that shall have been made applicable thereto by
the Committee and (ii) any such transferee shall be subject to the same terms
and conditions hereunder as the Grantee. For the purposes of this Section 7, the
term “immediate family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Grantee’s household (other than a
tenant of the Grantee), a trust in which these persons have more than fifty
percent of the beneficial interest, a

 



--------------------------------------------------------------------------------



 



      foundation in which these persons (or the Grantee) control the management
of assets, and any other entity in which these persons (or the Grantee) own more
than fifty percent of the voting interests.     (c)   Except as permitted by the
above, the Option Rights may not be sold, transferred, assigned, pledged,
hypothecated or otherwise disposed of (whether by operation of law or otherwise
or be subject to execution, attachment or similar process). Any attempted sale,
transfer, assignment, pledge, hypothecation or encumbrance, or other disposition
of the Option Rights shall be null and void.

8.   CHANGE IN STOCK CAPITALIZATION. The Committee shall make or provide for
such adjustments in the numbers of Shares covered by the Option Rights, in the
price per share applicable to such Option Rights and in the kind of shares
covered thereby, as the Committee, in its sole discretion, exercised in good
faith, may determine is equitably required to prevent dilution or enlargement of
the rights of the Grantee that otherwise would result from (i) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (ii) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (iii) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Committee, in its discretion, may provide in
substitution for the Option Rights such alternative consideration as it, in good
faith, may determine to be equitable in the circumstances and may require in
connection therewith the surrender of the Option Rights so replaced. The Company
shall give the Grantee written notice of any change described in this Section 8.
  9.   EMPLOYMENT RIGHTS. Nothing contained in the Plan or this Agreement shall
confer upon the Grantee any right to be continued in the employment of the
Company or any Subsidiary, or interfere in any way with the right of the
Company, or such Subsidiary, to terminate his or her employment at any time.  
10.   RELATION TO OTHER BENEFITS. Any economic or other benefit to the Grantee
under this Agreement will not be taken into account in determining any benefits
to which the Grantee may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company or a Subsidiary and
will not affect the amount of any insurance coverage available to any
beneficiary under any insurance plan covering employees of the Company or a
Subsidiary.   11.   AMENDMENTS TO PLAN AND AGREEMENT. (a) The Committee may,
without further action by the shareholders, from time to time, amend, alter,
suspend or terminate the Plan, except as otherwise required by applicable law or
the rules of the New York Stock Exchange or, if the Shares are not traded on the
New York Stock Exchange, the principal national securities exchange upon which
the Shares are traded or quoted.

  (b)   This Agreement may not be modified orally. Any amendment to the Plan
will be deemed to be an amendment to this Agreement to the extent that the
amendment

 



--------------------------------------------------------------------------------



 



      is applicable hereto; provided, however, that no amendment will adversely
affect the rights of the Grantee with respect to this Option Right without the
Grantee’s written consent.

12.   DELIVERING OF SHARES. The Grantee shall give notice of his or her intent
to exercise Option Rights, and Shares shall be delivered by the Company after
full payment of the Option Price in respect of the Shares delivered, subject to
the conditions of Section 4 hereof.   13.   CANCELLATION OF OPTION RIGHTS. The
Committee may cancel any unexercised Option Rights if the Grantee, and while
having rights to purchase hereunder, engages in any employment or activity which
in any way directly or indirectly, diverts or attempts to divert from the
Company any business whatsoever, and which in the opinion of the Committee is
contrary to the best interests of the Company.   14.   NOTICES. Any notice to be
given hereunder by the Grantee shall be sent by certified or registered mail
addressed to the Company for the attention of the Chairman of the Board, or the
President, at its principal office, Terminal Tower, 50 Public Square,
Suite 1100, Cleveland, Ohio 44113-2267, and any notice by the Company to the
Grantee shall be sent by certified or registered mail addressed to the Grantee
at {Grantee’s Home Address}. Either party may, by notice given to the other in
accordance with the provisions of this Section, change the address to which
subsequent notices shall be sent.   15.   AGREEMENT SUBJECT TO THE PLAN. This
Agreement is subject to the provisions of the Plan and shall be interpreted in
accordance therewith. The Grantee hereby acknowledges receipt of a copy of the
Plan.   16.   COMPLIANCE WITH LAW. The Company shall make reasonable efforts to
comply with all applicable federal, state and other applicable securities laws
with respect to the Option Rights; provided, however, notwithstanding any other
provision of this Agreement, the Company will not be obligated to issue any
securities pursuant to this Agreement if the issuance thereof would result in a
violation of any such law.   17.   SEVERABILITY. In the event that one or more
of the provisions of this Agreement are invalidated for any reason by a court of
competent jurisdiction, any provision so invalidated will be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
will continue to be valid and fully enforceable.   18.   GOVERNING LAW. This
Agreement shall be governed by the internal substantive laws of the State of
Ohio.   19.   WITHHOLDING TAXES. If the Company shall be required to withhold
any federal, state, local or foreign tax in connection with the exercise of the
Option Rights, the Grantee shall pay the tax or make provisions that are
satisfactory to the Company for the payment thereof. The Grantee may elect,
pursuant to procedures established by the Company, to satisfy all or any part of
any such withholding obligation by surrendering to the Company a portion of the
Shares that are issuable to the Grantee upon the exercise of the Option Rights.
If such election is made, the Shares so surrendered by the Grantee

 



--------------------------------------------------------------------------------



 



    shall be credited against any such withholding obligation at their Market
Value per Share on the date of such surrender. In no event, however, shall the
Company accept Shares for payment of taxes in excess of required tax withholding
rates.   20.   MANDATORY NOTICE OF DISQUALIFYING DISPOSITION. Without limiting
any other provision hereof, the Grantee hereby agrees that if he or she disposes
(whether by sale, exchange, gift, or otherwise) of Shares received from the
exercise of any of the Incentive Stock Option Rights within two years of the
Date of Grant or within one year of the exercise of such Incentive Stock Option
Rights by the Grantee, the Grantee shall notify the Company of such disposition
in writing within 30 days from the date of such disposition. Such written notice
shall state the principal terms of such disposition and the type and amount of
the consideration received for such Incentive Stock Option Rights by the Grantee
in connection therewith.   21.   GENERAL. It is understood that wherever
masculine pronouns are used in this Agreement, it is intended to include the
feminine pronouns as well as the masculine.   22.   ENTIRE AGREEMENT. Subject to
Section 15, this Agreement represents the entire agreement between the Company
and the Grantee with respect to these Option Rights and supersedes all prior
agreements whether in writing or otherwise.

 



--------------------------------------------------------------------------------



 



     The undersigned Grantee hereby accepts the award of Option Rights granted
pursuant to this Agreement, subject to the terms and conditions of the Plan and
the terms and conditions set forth herein.

                            Name of Grantee
 
           
 
  Date:        
 
           

     Executed in the name and on behalf of the Company at Cleveland, Ohio as of
the                      day of            , 2010.

            FOREST CITY ENTERPRISES, INC.
      By:           Name:   Charles A. Ratner        Title:   President and
Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



Exercise of Stock Option
Forest City Enterprises, Inc.
Terminal Tower
50 Public Square, Suite 1100
Cleveland, Ohio 44113-2267
Ladies and Gentlemen:
     The undersigned Grantee hereby exercises the Option Rights granted to
him/her pursuant to the Incentive and Nonqualified Stock Option Agreement dated
                    , 2010 between Forest City Enterprises, Inc. and the Grantee
with respect to                      Shares covered by the Incentive Stock
Option Rights and                      Shares covered by the Nonqualified Stock
Option Rights; and:

(a)   tenders herewith $                     in payment of the Option Price
thereof by delivery of
                                        . The name and registered address on
such certificate should be:
       (form of payment)



                                                                
                                                                           
                                                                
                                                                    
                                                                          
                                                    

or

(b)   to the extent permitted by law, elects to make a cashless exercise in
accordance with Section 6D of the Plan. A copy of this Notice and stock
certificates representing the Shares should be delivered to:      
.

    The Grantee’s social security number is:              
                                                                    
                                                                             
                            

             
 
                       
 
  Grantee        

         
Dated:
       
 
 
 
   

 